DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lines et al (US 2018/0094490).
As to claim 1, Lines et al discloses a bottom-hole assembly for use in a subterranean area under a surface, the bottom-hole assembly comprising: a first sub (Fig. 1A) directly or indirectly coupled to a drill bit (40), the first sub comprising at least one or more sensors (32) for collecting sensor data and an Electro-Magnetic (EM) transmitter for transmitting the sensor data via EM signals; a mud motor ([0040]-[0042], [0046]) directly or indirectly coupled to the first sub; and a telemetry sub assembly (38) directly or indirectly coupled to the mud motor; a plurality of spring-loaded electrical-contact pads (152), each of the plurality of spring-loaded electrical-contact pads comprising a profile curved towards the radial center of a body of the first sub (see Figs. 2-3, [0047], [0052], [0056], [0057], [0062]), and being radially outwardly biasable, wherein the telemetry sub assembly comprises at least: an EM receiver ([0036]-[0038], [0079]-[0084]) for receiving the EM signals transmitted from the EM transmitter of the first sub; and a mud pulser ([0038]) for generating mud pulses based on the received EM signals for transmitting the sensor data to the surface.

As to claim 2, Lines et al discloses the bottom-hole assembly of claim 1, wherein the first sub further comprises: a controller (60) coupled to the one or more sensors and the EM transmitter for collecting sensor data from the one or more sensors, processing the collected sensor data into a format for EM transmission, and controlling the EM transmitter to transmit the processed data to the telemetry sub assembly via an EM signal; and one or more batteries ([0039]) for powering the one or more sensors, the EM transmitter, and the controller.

As to claim 3, Lines et al discloses the bottom-hole assembly of claim 1, wherein the sensor data comprises azimuthal measurement and wellbore parameters.  Refer to [0036]-[0040] and [0079]-[0084].

As to claim 4, Lines et al discloses the bottom-hole assembly of claim 3, wherein the wellbore parameters comprise borehole trajectory parameters and geological formation characteristics for diagnosis of a change in drilling direction.  Refer to [0036]-[0040] and [0079]-[0084].

As to claim 5, Lines et al discloses the bottom-hole assembly of claim 3, wherein the sensor data further comprises one or more of formation parameters, drilling performance parameters, and parameters related to measurement of other parameters.  Refer to [0036]-[0040] and [0079]-[0084].

As to claim 6, Lines et al discloses the bottom-hole assembly of claim 1, wherein the telemetry sub is configured for: collecting measurement data using one or more sensors therein; verifying the sensor data received from the first sub using the collected measurement data; and controlling the mud pulser for generating mud pulses based on the verified sensor data for transmitting the verified sensor data to the surface.  Refer to [0036]-[0040] and [0079]-[0084].

As to claim 7, Lines et al discloses the bottom-hole assembly of claim 1, wherein the telemetry sub further comprises: an EM transmitter for transmitting the sensor data to the surface.  Refer to [0036]-[0040] and [0079]-[0084].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lines et al in view of Logan et al (US 2016/0003035).
As to claim 8, Lines et al discloses the bottom-hole assembly of claim 1, except that the first sub comprises: a dipole antenna for transmitting the EM signals; wherein the dipole antenna is formed by two electrically-conductive metal body sections separated by an electrically insulating layer, and
As to claim 9, wherein the telemetry sub comprises: a gapped mechanical connection forming a dipole antenna for receiving the EM signals transmitted from the first sub.
However, Logan et al teaches an integrated downhole system with plural telemetry subsystems configured to obtain information from one or sensors and transmit that information on one or more of the plurality of telemetry systems (Abstract).  Logan’s system includes a gap subassembly (13) that may form part of the BHA and be positioned at the top part of the BHA.  Conducting portions above and below the gap subassembly may form antennae of a dipole antenna.  The dipole antenna may be used for EM telemetry ([0070]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lines et al system to include a gapped mechanical connection forming a dipole antenna, as taught by Logan et al, in order to effectively transmit and receive EM signals in Lines’ BHA assembly.


Examiner’s Note:
The italicized portions in the foregoing claims are functional recitations. These clauses, as well as other statements of intended use do not serve to patently distinguish the claimed structure over that of the reference(s), as long as the structure of the cited reference(s) is capable of performing the intended use. See MPEP 2111-2115.
See also MPEP 2114, which states:
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647;
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531; and
[A]pparatus claims cover what a device is, not what a device does." Hewlett­ Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525,1528.
Any one of the systems in the cited reference(s) is capable of being used in the same manner and for the intended or desired use as the claimed invention. Note that it is sufficient to show that said capability exists, which is the case for the cited reference(s).

		
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M Hewitt II whose telephone number is (571)272-7084. The examiner can normally be reached M-F 9-930pm, mid-day flex 2-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

James M. Hewitt II
Primary Examiner
Art Unit 3679



/JAMES M HEWITT II/Primary Examiner, Art Unit 3679